DETAILED ACTION

Examiner’s Statement of Reason for Allowance
 
Claims 1 and 3-10 are allowed.
	The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Gong et al. (US 2019/0335278) and Seo et al. (US 2019/0238992) did not have the amended claimed feature “wherein the holder has two open ends, an inner side wall of the holder has an annular positioning portion, front and rear sides of the annular positioning portion are formed with a first mounting seat and a second mounting seat respectively, the diaphragm and the circuit board assembly are mounted to the first mounting seat and the second mounting seat respectively, an annular mounting portion is connected to an inner side wall of the annular positioning portion, the U-shaped cup is mounted to the annular mounting portion, the circuit board assembly is attached to a rear side of the annular mounting portion, a first hollowed-out portion is provided between the annular mounting portion and the annular positioning portion, the sound cavity is formed among the circuit board assembly, the holder, the annular mounting portion and the first hollowed-out portion, and the first hollowed-out portion communicates with the sound cavity,” as required by claim 1 when combined with all the limitations of claims 1. The Examiner has considered the Applicant's arguments to be persuasive and claim 1 overcome the prior art of record.
 
Upon further search, the prior art of records teaches various speakers, for example: Proni et al. (US 2019/0281374), Xie et al. (US 2019/0335277) and Yuen (US 2016/0330549). However, the prior art of record fails to show “wherein the holder has two open ends, an inner side wall of the holder has an annular positioning portion, front and rear sides of the annular positioning portion are formed with a first mounting seat and a second mounting seat respectively, the diaphragm and the circuit board assembly are mounted to the first mounting seat and the second mounting seat respectively, an annular mounting portion is connected to an inner side wall of the annular positioning portion, the U-shaped cup is mounted to the annular mounting portion, the circuit board assembly is attached to a rear side of the annular mounting portion, a first hollowed-out portion is provided between the annular mounting portion and the annular positioning portion, the sound cavity is formed among the circuit board assembly, the holder, the annular mounting portion and the first hollowed-out portion, and the first hollowed-out portion communicates with the sound cavity,” as required by claim 1 when combined with all the limitations of claims 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728. The examiner can normally be reached M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651